Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 29, 2022

                                      No. 04-22-00357-CV

                    IN THE INTEREST OF L.R.R. AND A.P.R., Children

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-PA-00430
                       Honorable Linda A. Rodriguez, Judge Presiding


                                         ORDER
       In this accelerated appeal, the notice of appeal was filed in the trial court on June 14,
2022, and the reporter’s record was initially due on June 24, 2022. See TEX. R. APP. P. 35.1(b).
        However, the original notice of appeal was not sent to the court reporter responsible for
preparing the record, contra TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a); TEX. R. APP.
P. 25.1(e), and no docketing statement was filed, contra TEX. R. APP. P. 32.1.
       On September 27, 2022, court reporter Rachelle Thompson filed a first motion for
extension of time to file the reporter’s record. She requested an extension until October 7, 2022.
        The request is GRANTED; the reporter’s record is due on October 7, 2022. See id. R.
35.3(c) (limiting an extension in an accelerated appeal to ten days).

       It is so ORDERED September 29, 2022.
                                                                           PER CURIAM



        ATTESTED TO: ______________________________
                     MICHAEL A. CRUZ, Clerk of Court